                           UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


MAGNA MIRRORS OF AMERICA, INC.,

               Plaintiff,
                                                              CASE No. 1:17-cv-77
v.
                                                              HON. ROBERT J. JONKER
SMR AUTOMOTIVE MIRRORS UK
LIMITED, et al.,

               Defendants.

_______________________________/

          CLAIM CONSTRUCTION MEMORANDUM OPINION AND ORDER

                                        INTRODUCTION

       Plaintiffs and Defendants compete in the automotive market. This case involves a patent

dispute over side view mirror systems. Magna says SMR has infringed claims in the ten patents

in suit.1 More specifically, the claims at issue pertain to a side view mirror system with a primary

flat (or plano) reflective mirror, and a separate, curved auxiliary reflective mirror, designed to

reduce the driver’s blind spot. (Magna Mirrors’ Br., ECF No. 167, PageID.8991-8992). This

order addresses the terms the parties have asked the Court to construe.




1
  These are U.S. Patent Nos. 7,934,843 (the “‘843 patent”), 8,128,243 (the “‘243 patent), 8,128,244
(the “‘244 patent”), 8,147,077 (the “‘077 patent”), 8,267,534 (the “‘534 patent”), 8,550,642 (the
“‘642 patent”), 8,591,047 (the “‘047 patent”), 8,783,882 (the “‘882 patent”), 8,899,762 (the “‘762
patent”), and 9,694,750 (the “‘750 patent”). The Court’s CMO required Plaintiff to winnow its
claims for the first round of adjudication, and there are presently no claims from the ‘243 patent at
issue. On February 28, 2018, the Court denied SMR’s motion to dismiss the ‘243 patent from the
case entirely. (ECF No. 136).
                           CLAIM CONSTRUCTION PRINCIPLES

       When the meaning of a claim’s language is disputed, the court must construe the claim as

a matter of law. Markman v. Westview Instruments, Inc., 52 F.3d 967, 979 (Fed. Cir. 1995) (en

banc), aff’d 517 U.S. 370, 116 S. Ct. 1384 (1996). Proper claim construction begins with the

language of the claims themselves. See Vitronics Corp. v. Conceptronic, Inc., 90 F.3d 1576, 1582

(Fed. Cir. 1996). “‘In construing claims, the analytical focus must begin and remain centered on

the language of the claims themselves, for it is that language that the patentee chose to use to

particularly point[ ] out and distinctly claim[ ] the subject matter which the patentee regards as his

invention. 35 U.S.C. § 112, ¶ 2.’” Brookhill–Wilk 1, LLC v. Intuitive Surgical, Inc., 334 F.3d 1294,

1298 (Fed. Cir. 2003) (quoting Interactive Gift Express, Inc. v. Compuserve, Inc., 256 F.3d 1323,

1331 (Fed. Cir. 2001) (internal quotations omitted)). The Court must give claim terms the ordinary

and customary meaning ascribed to them by “a person of ordinary skill in the art in question at the

time of the invention, i.e, as of the effective filing date of the patent application.” Phillips v. AWH

Corp., 415 F.3d 1303, 1313 (Fed. Cir. 2005) (en banc).

       When interpreting a claim as understood by a person of ordinary skill in the art, the court

first examines the evidence before it, which includes not only the claim language, but also the

written description and the prosecution history of the patent. Phillips, 415 F.3d at 1319. Terms

that have a plain and ordinary meaning typically do not need to be construed, as their meaning is

clear from the term itself. See Finjan, Inc. v. Secure Computing Corp., 626 F.3d 1197, 1207 (Fed.

Cir. 2010). A court considers the written description “because it is relevant not only to aid in the

claim construction analysis, but also to determine if the presumption of ordinary and customary

meaning is rebutted.” Brookhill–Wilk 1, LLC, 334 F.3d at 1298. In fact, the specification is usually

“the single best guide to the meaning of a disputed term.” Vitronics, 90 F.3d at 1582. The



                                                  2
prosecution history may also be considered to “inform the meaning of the claim language by

demonstrating how the inventor understood the invention and whether the inventor limited the

invention in the course of prosecution, making the claim scope narrower than it would otherwise

be.” Phillips, 415 F.3d at 1317.

       A court may also consider extrinsic evidence, such as dictionaries, treatises, and expert or

inventor testimony, in construing patent claims. See id. Technical dictionaries may help a court

understand “the meaning of particular terminology to those of skill in the art of the invention.” Id.

at 1318. Likewise, expert testimony may be useful for explaining the technology at issue and how

the particular invention works, to ensure that the court’s understanding of the technical aspects of

the patent is consistent with that of a person of ordinary skill in the art, or to establish that a

particular claim in the patent or in prior art has a particular meaning in the pertinent field. See id.

While a court may consider both intrinsic and extrinsic evidence, intrinsic evidence is generally

more reliable and thus generally entitled to greater weight when construing a claim term. See id.

at 1320–21. What ultimately controls, however, is the language of the claims themselves: “[T]he

court’s focus [must] remain[ ] on understanding how a person of ordinary skill in the art would

understand the claim terms.” Id. at 1323. Thus, “‘[t]he construction that stays true to the claim

language and most naturally aligns with the patent’s description of the invention will be, in the

end, the correct construction.’” Id. at 1316 (quoting Renishaw PLC v. Marposs Societa’ per Azioni,

158 F.3d 1243, 1250 (Fed. Cir. 1995)).




                                                  3
                                       CLAIM ANALYSIS
       1. “in a side-by-side relationship”
       The parties propose the following constructions of the term “in a side-by side relationship”

as it appears in the following claims and patents:

                                                      MAGNA MIRRORS’         SMR’S PROPOSED
      CLAIM TERM            ASSERTED CLAIMS           PROPOSED CLAIM             CLAIM
                                                      CONSTRUMTION            CONSTRUCTION
 “adjacently . . . in a     ‘843 patent claims        The elements are Having a single side
 side-by-side               15, 33;                   arranged next to each in common.
 relationship and not       ‘244 patent claims        other, rather than
 superimposed with one      24, 26                    with one element on
 reflective element on      ‘077 patent claims        top of the other
 top of the other           22, 24, 27;               element, as depicted,
 reflective element”        ‘762 patent claims 8,     for example, in
                            15;                       Figures 13A-13H of
 /                          ‘047 patent claims        the patents-in-suit.
                            16, 19, 25, 26, 27, 33,
 “adjacently, in a side-    35, 39;
 by-side relationship and   ‘882 patent claims 3,
 are not superimposed       18, 20;
 with one mirror element    ‘750 patent claims 8,
 on top of the other        14, 25
 mirror element”

       The dispute over the parties’ competing constructions is whether the claim term requires

that the primary and auxiliary mirrored elements are positioned next to each other rather than one

mirror on top of the other, as Magna Mirrors contends (Magna Mirrors’ Br., ECF No. 167,

PageID.8996-8997) or whether the term means that the two elements share one and only one side,

as SMR contends. (SMR’s Br., ECF No. 170, PageID.9946).

       SMR argues that “in a side-by-side relationship” must mean something different than

“adjacently” in order to give meaning to the two phrases, and that its construction is the only one

that gives meaning to both. That there are other claims that use “adjacently” without “side-by-

side” only confirms, according to SMR, that adjacent is something different and broader than side-

by side. SMR states its construction is grounded in the term’s plain meaning and “gives effect to


                                                  4
each and every component part of the claims at issue.” (SMR’s Br., ECF No. 170, PageID.9947).

Magna Mirrors counters that its construction does give meaning to both phrases and its

construction is consistent with the ordinary meaning of the claim. Furthermore, according to

Magna Mirrors, a person of ordinary skill in the art would understand that “in a side-by-side

relationship” was included in the patent for the purpose of distinguishing its auxiliary mirrors from

those aftermarket commercially available stick-on spotter mirrors that are superimposed on top of

a factory-installed main flat mirror. (Magna Mirror’s Br., ECF No. 167, PageID.8996). Finally,

Magna Mirrors asserts that SMR’s construction would exclude the preferred embodiment. (Id.).

         The starting point is the language in the claims themselves. See Phillips, 415 F.3d at 1317.

Nothing in the claim language includes a requirement that the primary and auxiliary mirrors share

a single side. Generally, courts do not imply a claim term that the drafter did not include and that

logic does not require. See Brookhill-Wilk 1, LLC v. Intuitive Surgical, Inc., 334 F.3d 1294, 1298

(Fed. Cir. 2003) (emphasizing that analytical focus belongs on language of the claims themselves).

         SMR makes two arguments for why this requirement is implicit in the claim term, neither

of which the Court finds persuasive. SMR first argues that its construction is correct because the

phrase is singular (side-by-side) rather than plural. (SMR’s Br., ECF No. 170, PageID.9946). It

is true that a “side” of the primary mirror must be “by” a “side” of the auxiliary mirror (and vice

versa) but nothing in the phrase precludes another side of the auxiliary mirror from being “by” the

same side (or different side) of the primary mirror. Cf. Accent Packaging, Inc. v. Leggett &Platt,

Inc., 707 F.3d 1318, 1326 (Fed. Cir. 2013) (citing Baldwin Graphic Systems, Inc. v. Siebert, Inc.,

512 F3d 1339, 1342 (Fed. Cir. 2008) and concluding that nothing in the claim language of the

patent-in-suit prevented an elongated operator body from being connected to an additional operator

body).



                                                  5
       SMR further argues that “adjacent” and “side-by-side” must mean different things because

some claims use both terms and others do not. The Federal Circuit holds that “[a] claim

construction that gives meaning to all the terms of the claim is preferred over one that does not do

so.” Merck & Co. v. Teva Pharm. USA, Inc., 395 F.3d 1364, 1372 (Fed. Cir. 2005). And

“[i]nterpretations that render some portion of the claim language superfluous are disfavored.”

Power Mosfet Techs., L.L.C. v. Siemens AG, 378 F.3d 1396, 1410 (Fed. Cir. 2004). According to

SMR, Magna Mirrors’ proposed construction makes “side-by-side” mean nothing more than

“adjacent.” The Court disagrees. During the Markman hearing, Magna Mirrors offered an

illustration from geography to explain how its construction does, in fact, give meaning to both

terms. The shaded states below, Utah and New Mexico, are adjacent to each other, but not side-

by-side.




Similarly two light squares on a chessboard, on which a queen chess piece might move diagonally

across, may be considered adjacent to each other, but not in a side-by-side relationship. SMR has

no real response to this diagonal example.

       The extrinsic evidence further supports Magna Mirror’s argument that the plain language

does not include SMR’s limitation. See Adjacent, AMERICAN HERITAGE DICTIONARY               OF THE


                                                 6
ENGLISH LANGUAGE 21 (4th ed. 2000) (“close to; lying near” and “next to; adjoining”) and Side,

AMERICAN HERITAGE DICTIONARY OF THE ENGLISH LANGUAGE 1617 (4th ed. 2000) (defining side

by side as “next to each other; close together”); Adjacent, WEBSTER’S THIRD NEW INTERNATIONAL

DICTIONARY OF THE ENGLISH LANGUAGE (1976) (“to lie near; border on” and “no distant or far off

: nearby but not touching”) and Side by Side, WEBSTER’S THIRD NEW INTERNATIONAL DICTIONARY

OF THE   ENGLISH LANGUAGE (1976) (“standing or situated next to one another”).                  Courts

constructing “adjacent” often provide similar definitions. See, e.g., Free Motion Fitness, Inc. v.

Cybex Int’l, Inc., 423 F.3d 1343, 1348-49 (Fed. Cir. 2005) (construing “adjacent” as “not distant”).

None of these definitions contain or supports SMR’s limitation to one and only one side. And

even if there is some overlap in the claim terms, that does not warrant reading in a limitation that

is not supported by the specification. See L.A. Biomedical Research Inst. v. Eli Lilly & Co. 849

F.3d 1049, 1064 (Fed. Cir. 2017) (noting that an overlap in two limitations “does not justify

importing a . . . limitation into the claims where such a limitation has no support in the specification

or the prosecution history.”).

       Indeed the specification of the patent is consistent with Magna Mirrors’ approach and

inconsistent with SMR’s proposed construction. The ‘843 patent, for example, describes the

potential arrangements of the primary and auxiliary mirrors through “various arrangements of

multiradius reflective element 155 relative to its adjacent plano reflective element 150 (with

demarcation element 165 disposed at their joint). (‘843 Patent at 12:4-6; ECF No. 169-1,

PageID.9091). The two figures below, 13B and 13E, are the preferred embodiments.




                                                   7
(ECF No. 169-1, PageID.9077-9078). They are preferred because “[i]n general, the location of

the multiradius element in the outboard, upper portion of the plano-multiradius reflective element

assembly . . . allows the plano portion [to] provide desired rearward field of view along the side of

the vehicle.”). (Id. at 12:17-22; id. at PageID.9091).

       SMR does not dispute that its construction would exclude one of the two preferred

embodiments, Fig. 13E, but it argues that it is the location of the auxiliary mirror that leads to the

stated benefit, not the number of sides, and that its construction does include Fig. 13B, which

encompasses this benefit. Accordingly SMR contends its construction is entirely consistent with

Federal Circuit authority whereas Magna Mirrors’ attempt to cover all embodiments enjoys no

basis in the law. (SMR’s Br., ECF No. 170, PageID.9949-9950). The Court disagrees because
                                                  8
the Federal Circuit has repeatedly held that “[a] claim construction that excludes the preferred

embodiment is rarely, if ever, correct.” Adams Respiratory Therapeutics, Inc. v. Perrigo Co., 616

F.3d 1283, 1290 (Fed. Cir. 2010). Indeed, “a claim construction that excludes a preferred

embodiment . . . would require highly persuasive evidentiary support.” See Anchor Wall Sys., Inc.

v. Rockwood Retaining Walls, Inc., 340 F.3d 1298, 1308 (Fed. Cir. 2003) (citations omitted). This

is not one of those rare circumstances where a construction excluding a preferred embodiment is

correct, especially since SMR’s construction is not supported by “highly persuasive evidence.”

Here, SMR mainly contends that Magna Mirrors’ expert declaration of what a person of ordinary

skill in the art would understand the claim term to mean is conclusory and that the Court should

follow the lead of other courts that have rejected the expert’s testimony. (SMR’s Resp. Br., ECF

No. 180, PageID.10268-10269). The Court does not need Magna Mirrors’ expert to reject SMR’s

construction. Moreover, an argument to reject a party’s expert statement does not amount to highly

persuasive evidence for SMR’s construction. In contrast, the Magna expert statement is consistent

with the language of the claim and adds a contextual limitation based on after market facts that

SMR does not dispute.

        The Court therefore adopts Magna Mirrors’ proposed construction of the term.

       2. “a bracket fixedly secured to the motor vehicle”

       The parties propose the following constructions of the phrase “a bracket fixedly secured to

the motor vehicle” as it appears in three claims of the ‘534 and ‘642 patents.

                                                     MAGNA MIRRORS’          SMR’S PROPOSED
      CLAIM TERM            ASSERTED CLAIMS          PROPOSED CLAIM              CLAIM
                                                     CONSTRUMTION             CONSTRUCTION
 “a bracket fixedly ‘534 patent claim Plain Meaning                        A bracket attached to
 secured to the motor 20;                                                  the motor vehicle in a
 vehicle”             ‘642 patent claims                                   stationary position,
                      10, 11                                               i.e., that is not
                                                                           foldable.


                                                 9
        The threshold question is whether the term needs construction at all. Magna Mirrors argues

that no construction is required because “[a] jury can understand this requirement from the plain

language of the claim term itself, without further elaboration from the Court.” (Magna Mirrors’

Br., ECF No. 167, PageID.9000). Consequently Magna Mirrors does not propose a claim

construction. SMR argues a construction is necessary given the disagreement. (SMR’s Br., ECF

170, PageID.9951).

        “In some cases, the ordinary meaning of claim language . . . may be readily apparent even

to lay judges, and claim construction in such cases involves little more than the application of the

widely accepted meaning of commonly understood words.” O2 Micro Int’l Ltd. v. Beyond

Innovation Tech. Co., 521 F.3d 1351, 1360 (citing Phillips, 415 F.3d at 1312-13). “When              the

parties raise an actual dispute regarding the proper scope of . . . [a] claim[]. The court, not the jury,

must resolve the dispute.” Id. “A determination that a claim term ‘needs no construction’ or has

the ‘plain and ordinary meaning’ may be inadequate when a term has more than one ‘ordinary’

meaning or when reliance on a term's ‘ordinary’ meaning does not resolve the parties’ dispute.”

Id. at 1361; see also Eon Corp. IP Holdings v. Silver Spring Networks, 815 F.3d 1314 (2016). In

Eon, the appellate court found that the trial court erred by declining to construe the terms ‘portable’

and ‘mobile’ and instructing the jury to give the terms their plain and ordinary meaning. Eon, 815

F.3d at 1318-1320. The appellate court emphasized that the parties disputed the scope of the claim

terms and that it was error for the district court to leave the question of claim scope unanswered

and for the jury to decide. Id. at 1319.

        The disagreement over this claim language is whether the claim term excludes foldable

mirrors even when attached to a vehicle by some kind of bracket. SMR asserts that the “patents-

in-suit expressly distinguish between brackets that cannot fold . . . and . . . brackets that do fold



                                                   10
inwards.” (SMR’s Br., ECF No. 170, PageID.9951). SMR therefore argues for a narrower

construction, and relies on a number of references in the specification for support. Magna Mirrors

argues that the portions of the specification relied on by SMR are inapposite, and that SMR’s

construction runs counter to what a person of ordinary skill in the art would understand the claim

language to mean. (Magna Mirrors’ Br., ECF No. 167, PageID.9001). According to Magna

Mirrors, the claim term simply means the overall mirror assembly—whether foldable or not—is

attached to the car with a fixed bracket.

       The specification of the ‘750 patent (the language SMR relies on) provides that “[t]he

exterior sideview mirror assembly . . . can be a fixedly attached exterior sideview mirror

assembly, a break-away exterior sideview mirror assembly and a powerfold exterior sideview

mirror assembly[.]” (‘750 Patent at 12:58-64; ECF No. 169-9, PageID.9412) (emphasis added).

Later the specification says that “[t]hough illustrated as a fixed mounting arrangement, it should

be understood that mirror system 410, like the previous embodiments, may comprise a break-

away mirror system or a powerfold mirror system.” (‘750 Patent at 21:50-55; ECF No. 169-9,

PageID.9417) (emphasis added).        From this, SMR asserts that the specification reveals a

distinction between a fixedly attached or fixed mounting arrangement and break-away or folding

mirror systems, (SMR’s Br., ECF No. 170, PageID.9952), and that where, as here, “a specification

expressly contrasts a claim term with its alternatives, the construction of that term should exclude

the alternatives.” (SMR’s Br., ECF No. 170, PageID.9952 (citing Vivid Technologies, Inc. v.

American Science & Engineering, Inc., 2003 F.3d 795, 806 (Fed. Cir. 1999)).

       The Court finds the plain and ordinary meaning sufficient and further determines the

specification does not justify departing from that construction in the way SMR proposes. The

problem with SMR’s argument in favor of construction is that the above passages of the



                                                11
specification appear to be referring to the mirror systems’ mounting arrangement rather than the

bracket attaching the whole system—of whatever type—to the vehicle. The Court is persuaded

that the mirror system is a separate and independent object from a bracket, and for that reason the

Vivid Technologies case is distinguishable. Nothing in the language quoted by SMR refers to a

bracket, and a person of ordinary skill in the art would understand that the mirror systems’

mounting arrangements—fixedly attached, breakaway, and powerfold—all have a bracket that is

fixedly secured to the side of a vehicle. To be sure ‘[a] court may examine the specification to

determine whether the patentee intended a special definition for a claim term or whether the

patentee limited the scope of the claim by intentional disclaimer or disavowal.” Kingspan

Insulated Panels Inc. v. Centria GP, No. 1-15-cv-1023, 2018 WL 1256559, at *6 (W.D. Mich.

Mar. 12, 2018) (citing Phillips, 415 F.3d at 1316). But nothing in the claim language nor the

specification indicates that the patentee intended that the brackets at issue be part and parcel of the

mirror systems. Given that brackets are not included in the description of the mirror assembly in

the specification, no construction is needed beyond the plain and ordinary meaning.

       3. “Non-Plano Curved Mirror Element”

       The parties propose the following construction of the term “non-plano curved mirror

element as it appears in the cited asserted claims:

                                                       MAGNA MIRRORS’           SMR’S PROPOSED
      CLAIM TERM             ASSERTED CLAIMS           PROPOSED CLAIM               CLAIM
                                                       CONSTRUMTION              CONSTRUCTION
 “non-plano curved          ‘047 patent claims        A curved mirror A mirror element that
 mirror element”            16, 19, 25, 26, 27,       element that is not is not entirely planar
                            33, 35, 39;               substantially      plano and has a curve.
                            ‘882 patent claims        (i.e., flat) on its front
                            3, 18, 20;                or rear surfaces.
                            ‘750 patent claims
                            8, 14, 25




                                                  12
        The parties disagree on the meaning of “non-plano curved mirror element.” Magna Mirrors

argues that the claim term requires that the auxiliary mirror element “be ‘not substantially plano

(i.e. flat) on its front or rear surfaces.’” (Magna Mirrors’ Br., ECF No. 167, PageID.8997). On

the other hand SMR argues for a construction stating “a non-plano curved mirror element’ [that]

has a curve (or is curved) and is not entirely (or not substantially plano).” (SMR’s Br., ECF No.

170, PageID.9954). The basic difference is whether the non-plano curved element can have any

flat surface at all. Magna says it cannot. SMR says it can. Graphically speaking, the parties

disagree over whether the middle illustration below is within the patent claim, but agree that the

left illustration is not, and that the right illustration is.




(See ECF No. 197-1, PageID.11210). SMR asserts that its construction is consistent with the plain

meaning of the term as well as the prosecution history, while Magna’s construction improperly

narrows the term. Magna Mirrors disagrees and avers that SMR improperly broadens the term

with no basis in the intrinsic or extrinsic evidence.

        The Court adopts Magna Mirrors’ construction because it is more consistent with claim

construction principles and the intrinsic record. It is well known that a “claim construction that

gives meaning to all the terms of the claim is preferred over one that does not do so.” Merck & Co.

v. Teva Pharm. USA, Inc., 395 F.3d 1364, 1372 (Fed. Cir. 2005). Here, because the claim language

uses the term “non-plano” as well as “curve[]” the Court presumes that the two terms have different


                                                      13
meanings. CAE Screenplates, Inc. v. Heinrich Fiedler GmbH & Co. KG, 224 F.3d 1308, 1317

(Fed. Cir. 2000) (“In the absence of any evidence to the contrary, we must presume that the use of

. . . different terms in the claims connotes different meanings.”). SMR’s construction fails to give

meaning to both “non-plano” and “curve[]”. There are two reasons for this. First, there are other

claims that only require that the auxiliary mirror have a “curvature” and those claims contain no

language relating to a “non-plano” requirement. See, e.g., ‘843 Patent at 28:7-8; ECF No. 169-1,

PageID.9099) (“a separate auxiliary reflective element having a curvature[.]”). Accordingly, non-

plano must mean more than simply having a curve.

       Second, the extrinsic evidence demonstrates that the construction that SMR favors—which

would read on the prior art—is defined by a term not found in claim language or the specification.

That term is “planoconcave” or “plano-concave.” See, e.g., Planoconcave, AMERICAN HERITAGE

DICTIONARY OF THE ENGLISH LANGUAGE 1343 (4th ed. 2000) (defining the term as “[f]lat on one

side and concave on the other”). While not dispositive in its own right, the fact that a term exists

that encapsulates SMR’s construction and that could have, but was not, included in the claim term,

indicates that non-plano is something different than SMR’s construction. The Court is persuaded

that a person of ordinary skill in the art would understand “non-plano” mirror element to have

different optical properties than a planoconcave mirror element. In the same vein, the extrinsic

evidence teaches that the prefix “non” is “not”, the “reverse of” and the “absence of”. Non,

WEBSTER’S THIRD NEW INTERNATIONAL DICTIONARY OF THE ENGLISH LANGUAGE 1535 (1976).

SMR’s instruction, in contrast, permits the presence of a plano auxiliary mirror element as long as

a curve is also present.

       SMR principally relies on the prosecution history of the ‘750 patent to support its proposed

construction. (SMR’s Br., ECF No. 170, PageID.9954-9955). In the prosecution of that patent,



                                                14
the examiner initially rejected those claims that recited a “main non-plano curved mirror element”,

finding “no enablement or support” in the specification for those claims. (ECF No. 183-7,

PageID.10529-10530). Magna Mirrors responded to the examiner and submitted that the claims

should be allowed by stating, in relevant part:




(ECF No. 67-2, PageID.3838).

       SMR contends that Magna Mirrors “represented to the Patent Office that a ‘reflective

element’ with a ‘substantially flat’ portion and a ‘more curved’ portion constitutes a ‘non-plano

curved mirror element.’” (SMR’s Br., ECF No. 170, PageID.9955). This runs directly counter,

SMR says, to Magna’s present construction that requires the auxiliary mirror surfaces to be “not

substantially plano.” (SMR’s Resp. Br., ECF No. 180, PageID.10275).

       Generally “[t]he patentee is held to what he declares during the prosecution of his patent.”

Gillespie v. Dywidag Sys. Int’l, USA, 501 F.3d 1285, 1291 (Fed. Cir. 2007). And the Court

recognizes, as SMR points out, that “[c]laims may not be construed one way in order to obtain

their allowance and in a different way against accused infringers.” Southwall Techs., Inc. v.
                                                  15
Cardinal IG Co., 54 F.3d 1570, 1576 (Fed. Cir. 1995). This doctrine “promotes the public notice

function of the intrinsic evidence and protects the public’s reliance on definitive statements made

during prosecution.” Omega Eng’g, Inc. v. Raytek Corp., 334 F.3d 1314, 1324 (Fed. Cir. 2003)

(citing Digital Biometrics, Inc. v. Identix, Inc., 149 F.3d 1335, 1347 (Fed.Cir.1998)). However,

courts have declined to apply the doctrine where there is ambiguity, since an ambiguity will not

advance the policy underlying the doctrine. Cf. SanDisk Corp. v. Memorex Prods., Inc., 415 F.3d

1278, 1287 (Fed. Cir. 2005) (“There is no ‘clear and unmistakable’ disclaimer if a prosecution

argument is subject to more than one reasonable interpretation, one of which is consistent with a

proffered meaning of the disputed term.” (citation omitted)).

       Magna Mirrors clearly used the term “non-plano curved mirror element” during the patent

prosecution, but the statements highlighted by SMR were made with respect to the main mirror,

and not the auxiliary mirror at issue in this claim term. This ambiguity precludes application of

the doctrine. This is not a case where Magna Mirrors took a position during patent prosecution

that is directly counter to its present position. Accordingly, prosecution history does not clearly

support SMR’s construction, and Magna Mirrors’ construction does not conflict with the intrinsic

record. The Court adopts Magna Mirror’s construction.




                                                16
       4. “Backing Plate”

       The parties propose the following constructions of the term “backing plate” as it appears

in the cited asserted claims:

                                                      MAGNA MIRRORS’           SMR’S PROPOSED
      CLAIM TERM            ASSERTED CLAIMS           PROPOSED CLAIM               CLAIM
                                                      CONSTRUMTION              CONSTRUCTION
 “backing plate”            ‘843 patent claims     A rigid structure that     Support      member
                            15, 33;                supports the rear          formed as a single
                            ‘244 patent claims     surfaces of the [plano     element on which
                            24, 26;                reflective element and     mirrors are mounted.
                            ‘077 patent claims     auxiliary     reflective
                            22, 24, 27;            element / primary
                            ‘642 patent claims     mirror and spotting
                            10, 11;                mirror / main plano
                            ‘047 patent claims     mirror element and
                            16, 19, 25, 26, 27,    auxiliary non-plano
                            33, 35, 39;            curved           mirror
                            ‘882 patent claims     element].
                            3, 18, 20;
                            ‘762 patent claims
                            8, 15;
                            ‘750 patent claims
                            8, 14, 25

       The parties disagree on two main points with respect to the claim term “backing plate.”

The first disagreement is whether the backing plate must be “formed as a single element.” SMR

reasons that it must, and that this construction is supported by the plain language of the patent and

by Magna Mirrors’ presentation during the January 31, 2018 technology tutorial. It contends that

Magna Mirrors’ construction is overly broad by leaving this limitation out. (SRM’s Br., ECF No.

170, PageID.9956). Magna Mirrors counters that SMR’s construction is redundant, since a number

of the claims already expressly contain a “single element” requirement. The second disagreement

is whether the “backing plate” must be rigid. Magna Mirrors avers that it must be under the plain

meaning of the word “plate,” as well as under certain details within the specification. (Magna

Mirrors’ Br., ECF No. 167, PageID.9013). It contends that SMR’s construction that lacks a rigidity


                                                 17
requirement is overly broad, and is an attempt to sweep in prior art where the primarily and

auxiliary mirror elements are connected via a flexible hinge or bellows. SMR responds that Magna

Mirrors unnecessarily reads limitations from the specification into the claim. (SMR’s Resp. Br.,

ECF No. 180, PageID.10276). The Court is not satisfied entirely with either party’s construction.

       With regard to the first dispute, nothing in the language of the claim itself requires a

“backing plate” formed as a single element. To the contrary, some claims recite the “single

element” as a separate limitation, and others do not. This suggests that a simple reference to

“backing plate” does not require a single element. The specification of the ‘750 patent does recite

that the “[b]acking plate element 160 is formed as a single element to which elements 160 and

155 are separately attached.” (‘750 Patent at 9:26-28; ECF No. 169-9, PageID.9411). But

importing a limitation from the specification that is not in the claim language itself is the cardinal

sin of claim construction. Phillips, 415 F.3d at 1320. The Court discerns no basis on which to

read a single element requirement into the claim term “backing plate.”

       By the same token, there is nothing in the plain language that requires the backing plate be

rigid either. The specification is also agnostic on the issue. It provides that:

               Backing plate element 160 is preferably a rigid polymeric substrate
               capable of supporting plano element 50 and multi-radius element
               155.

(‘843 Patent at 8:21-22, ECF No. 169-1, PageID.9089) (emphasis added). A preference for rigidity

is not the same thing as a requirement. A “court must take care in its analysis, when locating in

the written description the context for a disputed term, not to import a limitation from that written

description. It must use the written description for enlightenment and not to read a limitation from

the specification.” See Warrior lacrosse, Inc. v. STX, LLC, No. 04-70363, at *18 (E.D. Mich. June




                                                 18
2, 2005) (quoting Playtex Products, Inc. v. Procter & Gamble Co., 400 F.3d 901, 906 (Fed. Cir.

2005)). The Court declines to do so here.

       Magna Mirrors’ arguments to the contrary on this issue are unavailing. First, it contends

that a rigidity requirement is at least implicit in the specification because the specification

repeatedly describes the auxiliary and primary reflective elements on the backing plates as being

positioned “at an angle” rather than merely “capable of being placed at an angle.” (Magna Mirrors’

Br., ECF No. 167, PageID.9013). For example in referencing the below figure the ‘843 patent

states: “Note that section AA to BB of backing plate element 160 is angled to section BB to CC.”

(‘843 Patent at 10:19-20, ECF No. 169-1, PageID.9090).




(‘843 Patent, ECF No. 169-1, PageID.9079). Magna Mirrors asserts its construction is consistent

with the purpose of the invention while a flexible backing that permits an independent adjustment

of the mirror would frustrate the invention’s purpose of having an optimal field of view. But

Magna Mirrors has not demonstrated why the primary and auxiliary mirror elements could not be

placed at an angle on a non-rigid backing plate, or why the backing plate could not be angled. A

backing plate could be flexible, for example, yet have an original and primary angled position.




                                               19
       Magna Mirrors’ extrinsic evidence argument fares no better. There is no consensus in the

extrinsic evidence that the plain meaning of “plate” includes rigidity. Many an individual, for

example, has filled a plate at a social function picnic only to find rigidity sorely lacking. And

while Magna Mirrors has found a dictionary definition of “plate” that includes rigidity, other

dictionaries do not include such a requirement. See, e.g.,, Plate, THE RANDOMHOUSE COLLEGE

DICTIONARY 1017 (1982) (“a thin, flat sheet or piece of metal or other material, esp. of uniform

thickness.”); Plate, WEBSTER’S THIRD NEW INTERNATIONAL DICTIONARY                   OF THE   ENGLISH

LANGUAGE 1734 (1976) (“a smooth usu. nearly flat and relatively thin piece of metal or other

material.”).

       The Court finds flaws in some aspect of each party’s construction. The Court adopts the

following construction for “backing plate”: a support member for mounting the rear surfaces of

the reflective elements.

       5. Indefiniteness

       Under the Patent Act, a patent specification must “conclude with one or more claims

particularly pointing out and distinctly claiming the subject matter which inventor or joint inventor

regards as the invention.” 35 U.S.C. § 112(b) (2017). The Supreme Court has held that “a patent

is invalid for indefiniteness if its claims, read in light of the specification delineating the patent,

and the prosecution history, fail to inform, with reasonable certainty, those skilled in the art about

the scope of the invention.” Nautilus, Inc. v. Biosig Instruments, Inc., 135 S. Ct. 2120, 2124

(2014). “The definiteness requirement, so understood, mandates clarity, while recognizing that

absolute precision is unattainable.” Id. The Federal Circuit recognizes that “[t]he claims, when

read in light of the specification and the prosecution history, must provide objective boundaries




                                                  20
for those of skill in the art.” Interval licensing LLC v. AOL, Inc., 766 F.3d 1364, 1371 (Fed. Cir.

2014).

           SMR challenges the remaining claim terms as indefinite. The Court addresses these claims

in turn.

                  A. “field of view”

                                                       MAGNA MIRRORS’          SMR’S PROPOSED
      CLAIM TERM               ASSERTED CLAIMS         PROPOSED CLAIM              CLAIM
                                                       CONSTRUMTION             CONSTRUCTION
 “field of view”              ‘843 patent claims     The observable area Indefinite.
                              15, 33;                viewable through a
                              ‘244 patent claims     reflective element or
                              24, 26;                mirror.
                              ‘077 patent claims
                              22, 24, 27;
                              ‘534 patent claim
                              20;
                              ‘642 patent claims
                              10, 11;
                              ‘047 patent claims
                              16, 19, 25, 26, 27,
                              33, 35, 39;
                              ‘882 patent claims
                              3, 18, 20;
                              ‘762 patent claims
                              8, 15;
                              ‘750 patent claims
                              8, 14, 25

           SMR contends that the claim term “field of view” is indefinite because the patents-in-suit

fail to provide the information necessary to teach a person of ordinary skill in the art whether a

field of view falls within the scope of claims. Namely, SMR contends the patents fail to teach the

driver’s position and the mirror position which are necessary to calculate the field of view with

any precision. Lacking these variables, SMR says, a field of view could be calculated in multiple

ways, some of which may, or may not, infringe on the patents-in-suit. (SMR’s Br., ECF No. 170,

PageID.9958). Magna Mirrors disagrees that the claim term is indefinite because the specification


                                                  21
and the C.F.R. teaches a person of ordinary skill in the art how to measure the claimed fields of

view and, furthermore, person-to-person variability does not generate indefiniteness. (Magna

Mirrors’ Br., ECF No. 167, PageID.9002-9003).

       Read in context, “field of view” has a definite meaning that is readily understood by a

person of ordinary skill in the art. The phrase reasonably informs those skilled in the art of what

is being claimed and how to determine infringement, considering the overall context of the

specification and claim language. Here, “field of view” is a term to describe what a driver will see

when looking in a sideview mirror, and the patents-in-suit provide a standard for measuring what

the driver will see. For example, the patents explain:

               Preferably, the plano element comprises a reflector surface area of a
               size sufficient, when mounted as part of a plano-multiradius
               reflective element assembly in a driver-side exterior sideview mirror
               assembly on an automobile, to provide the driver of the automobile
               a view of a level road surface extending to the horizon from a line,
               perpendicular to a longitudinal plane tangent to the driver’s side of
               the automobile at the widest point, extending 8 feet out from the
               tangent plane 35 feet behind the drivers’ eyes (at a nominal location
               appropriate for any 95th percentile male driver or at the driver’s eye
               reference points established in Federal Motor Vehicle Standard No.
               104), with the driver seated in the driver’s seat and with the driver’s
               seat in the rearmost position.

(‘843 Patent at 12:60-13:5, ECF No. 169-1, PageID.9091-9092). In the Court’s judgment, the

specification provides sufficient context to provide meaning to the phrase such that a person of

ordinary skill in the art would be able to understand this phrase and identify the specifics of the

invention. Indeed the FMVSS referenced in the ‘843 patent is referenced throughout the asserted

patents for eye points. To be sure, the field of view will vary based on all the factors identified by

SMR, but the Court is satisfied the patent teaches how to determine the field and, more importantly,

to determine infringement. The Court adopts Magna Mirror’s construction.




                                                 22
                B. “Blind Spot”

                                                     MAGNA MIRRORS’           SMR’S PROPOSED
      CLAIM TERM            ASSERTED CLAIMS          PROPOSED CLAIM               CLAIM
                                                     CONSTRUMTION              CONSTRUCTION
 “blind spot”               ‘843 patent claims     The area between the Indefinite.
                            15, 33;                outside edge of the
                            ‘244 patent claims     rearward field of view
                            24, 26;                of      the     [plano
                            ‘077 patent claims     reflective element /
                            22, 24, 27;            main plano mirror
                            ‘047 patent claims     element] and the outer
                            19, 25, 26, 27;        edge of the driver’s
                            ‘762 patent claims     peripheral vision.
                            8, 15;
                            ‘750 patent claims
                            8, 14, 25

        “Blind spot” is not indefinite in context and the Court is persuaded that Magna Mirrors’

construction is consistent with the ordinary meaning. As already discussed, a person of ordinary

skill in the art would understand from the patents how to determine infringement, based on the

analysis above. The overall context of the specification and claim language make the term

sufficiently definite.

                C. “wherein said spotting mirror is at an angle of at least about three degrees
                   relative to the primary mirror”

                                                     MAGNA MIRRORS’           SMR’S PROPOSED
      CLAIM TERM            ASSERTED CLAIMS          PROPOSED CLAIM               CLAIM
                                                     CONSTRUMTION              CONSTRUCTION
 “wherein said spotting ‘534 patent claim          The spotting mirror is Indefinite.
 mirror is at an angle of 20;                      in a fixed relationship
 at least about three ‘642 patent claim 11         with the primary
 degrees relative to the                           mirror at an angle of
 primary mirror”                                   at least about three
                                                   degrees      in     any
                                                   direction.

        The claim term provides for a “spotting mirror” that is “at an angle of at least about three

degrees relative to the primary mirror.” (‘534 Patent at 30:28-29, ECF No. 169-4, PageID.9220).

Magna Mirrors argues that the term is not indefinite because a person of ordinary skill in the art

                                                23
would understand that the spotting mirror needs to be at an angle of only about three degrees

relative to the primary mirror, in any direction. (Magna Mirrors’ Br., ECF No. 167, PageID.9015).

SMR counters that a person of ordinary skill in the art would not know in which direction the

mirror must be angled and, moreover, there are no boundaries in the intrinsic evidence for the

claim. (SMR’s Br., ECF No. 170, PageID.9663).

         The claim term is not indefinite. The intrinsic evidence teaches that the spotter mirror must

be at an angle of “at least about three degrees” in relation to the primary mirror. In other words,

the term delineates the bounds of the invention. While the direction of the angle is not provided,

the Court is not persuaded that this renders the term indefinite. Practical realities of physics

constrain the possible angle measurements to a comprehensible amount. Though the range of

measurements may be broad, it is well understood that “[b]readth is not indefiniteness.”

SmithKline Beecham Corp. v. Apotex Corp.,. 403 F.3d 1331, 1341 (Fed. Cir. 2005) (quoting In re

Gardner. 57 C.C.P.A. 1207, 427 F.2d 786, 788 (CCPA 1970) (alterations in original)).

         Accordingly the Court adopts Magna Mirrors’ construction as consistent with the plain and

ordinary meaning of the claim term.

                                          CONCLUSION

         This Claim Construction Memorandum addresses only the limited patent terms the parties

selected for construction at this time, hoping that this Court’s construction would facilitate framing

and resolution of the issues on dispositive motion practice or trial. The Court anticipates

addressing any further claim construction issues in the context of dispositive motion practice, and

preparation of the final pretrial order and jury instructions on any claims or defenses that go to

trial.




                                                  24
         IT IS SO ORDERED.



Dated:    December 22, 2018    /s/ Robert J. Jonker
                              ROBERT J. JONKER
                              CHIEF UNITED STATES DISTRICT JUDGE




                               25
